 UNION
-TRIBUNE PUBLISHING C
O. 515 Union
-Tribune Publishing Co.
, A Division o
f Copley 
Press, Inc.
 and
 Graphic Communications Co
n-fere
nce, International Brotherhood o
f Tea
m-sters, Local 423M
, Graphic
 Communications I
n-ternational Union
. Case 21
ŒCAŒ37535 January 
12, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 On September 9, 2008
, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 
353
 NLRB 
11.1  Thereafter, the 
Charging Party
 filed a petition for review in the Un
ited 
States Court of Appeals for the 
District of Columbia
 Cir-cuit.  On June 17, 2010, the United States Supreme Court 
issued its dec
ision in 
New Process Steel, L.P. v. NLRB
, 130 S.
 Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise 
the delegated authority of the 
Board, a delegee group of at least three members must be 
maintained.  Thereafter, the court of a
ppeals remanded 
this case for further proceedings consistent with the S
u-preme Court
™s decision. 
 The National Labor Relations Boa
rd has delegated its 
authority in this proceeding to a three
-member panel.
2   The Board has considered the judge
™s dec
ision and the 
record in light of the exceptions and briefs and has d
e-cided to affirm the judge
™s rulings, findings, and concl
u-sions and to
 adopt the reco
mmended Order to the extent 
and for the reasons stated in the decision reported at 
353
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber, and Ki
rsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board 
in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
  2 Consisten
t with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of admini
strative economy, 
the panel includes the remaining member who participated in the orig
i-nal decision. Furthermore, 
under the Board™s standard procedur
es a
p-
plicable to all cases assigned to a panel, the Board member not a
ssigned 
to the panel had the opportunity to partic
ipate in the adjudication of this 
case at any time up to the issuance of this decision.
 NLRB 
11 (2008)
,3 which is incorporated herein by refe
r-ence
, except as modified below
.4 ORDER
 The National Labor Relations Board adopts the re
c-ommended
 Order of the administrative law judge as
 modified in 35
3 NLRB 
11 and as further modified
 be-low, and orders that the Respondent, 
Union
-Tribune Pu
b-lishing Co., a division of Copley Press, Inc., San Diego, 
California, 
its officers, agents, su
ccessors,
 and assig
ns, 
shall take the action set forth in the
 Order as modified.
 Substitute the following for paragraph 2(
c). ﬁ(c) Within 14 days after service by the Region, post at
 its 
San Diego
, California facility, copies of the a
ttached
 notice marked 
ﬁAppendix.
ﬂ38  Copi
es of the n
otice, on
 forms provided by the Regional Director for R
egion 
21, after being signed by the Respondent
™s authorized repr
e-sentative,
 shall be posted by the Respondent and mai
n-tained
 for 60 consecutive days in conspicuous places
, including all plac
es where notices to employees are cu
s-
tomarily
 posted. In addition to physical posting of paper
 notices, n
otices shall be distributed electronically, such
 as by email, posting on an intranet or an internet site,
 and/or other electronic means, if the Respond
ent custo
m-arily
 communicates with its employees by such means.
 Reasonable steps shall be taken by the Respo
ndent to
 ensure that the notices are not altered, defaced, or co
v-ered
 by any other mat
erial. In the event that, during the
 pendency of these proceedi
ngs, the Respondent has gone
 out of business or closed the facility involved in these
 proceedings, the Respondent shall duplicate and mail, at
 its own expense, a copy of the notice to all current e
m-ployees
 and former employees employed by the R
e-spondent
 at any time since July 19, 2006
.ﬂ 3 The decision 
reported at 353 NLRB 11 
affirmed 
the judge
™s appl
i-cation of 
Anheuser
-Busch, Inc.
, 351 NLRB 644 (2007)
, in denying 
reinstatement to di
scharged employees Michael Gurnett and Nathan 
Jennings.  Then
-Member Liebman observed that 
Anheuser
-Busch
 was 
before the United States Court of Appeals for 
the District of Columbia 
Circuit on the Charging Party
™s petition for review.  The court later 
denied the Charging Party
™s petition in an unpublished decision.  See 
Brewers & Maltsters Local 6 v. NLRB
, 303 Fed. Appx. 899 (D.C. Cir. 
2008).
 4 We shal
l modify
 the previous
 Order to provide for the posting of 
the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).
  For 
the reasons stated in his dissenting opinion in 
J. Picini Flooring
, Me
m-ber Hayes would not require electronic distr
ibution of the notic
e.  356 NLRB No. 77
                                                                                                                       